FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March , 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY-HELD CORPORATION Corporate Taxpayer’s Registry (CNPJ/MF) number 47.508.411/0001-56 SUMMARY OF THE MINUTES OF THE MEETING HELD BY THE FISCAL COUNCIL ON FEBRUARY 8th, 2013 1. DATE, TIME and VENUE: On the eighth day of February 2013, at 9 a.m., at the headquarters of Companhia Brasileira de Distribuição (“ Company ”), at Avenida Brigadeiro Luís Antônio, 3.142, in the Capital of state of São Paulo. 2. MEETING BOARD: Chairman: Fernando Maida Dall Acqua; Board Secretary: André Rizk. 3. ATTENDANCE: Fernando Maida Dall’Acqua, Mario Probst and Raimundo Lourenço Maria Christians. Also present the representatives of the management of the Company: Paulo Katatani, Marcelo Acerbi de Almeida, Marcelo Simões Pato, Fernando Custódio Zancopé, Christophe Jose Hidalgo, Bruno Salem Brasil, Valdério Matias da Silva, Fabio Calpacci Leone, as well Edimar Facco, Eduardo Tenório and Reynaldo Saad, the representatives of the External Auditing Deloitte Touche Tohmatsu Auditores Independentes. Except for the members of the Fiscal Council, Paulo Katatani and Marcelo Acerbi de Almeida, the others attended the meeting only during their respective presentations. 4. AGENDA: Analysis of the Financial Statements and the Management Report related to the fiscal year ended in 2012, together with the report by Independent Auditor’s. 5. RESOLUTIONS : The members, exercising its legal and statutory functions, examined the Management Report and the Financial Statements related to the fiscal year ended in 2012. Based on exam and in accordance with a favorable report by Independent Auditors Deloitte Touche Tohmatsu Auditores Independentes, as well the information and clarifications received during the fiscal year, the members opined that the documents mentioned above, as well the proposal for designation of retained earnings for the fiscal year, including the distribution of dividends, are able to be submitted to the Annual General Meeting, which will be formally consigned in the specific opinion of the Fiscal Council. APPROVAL AND EXECUTION OF THE MINUTES: With nothing further to come before the board, the works were adjourned for these minutes to be drafted. The works being duly reopened, these were read, approved and signed by all present. São Paulo, February 8th, 2013. Signatures: Chairman: Fernando Maida Dall Acqua. Board Secretary: André Rizk. Attending Members: Fernando Maida Dall Acqua, Mario Probst and Raimundo Lourenço Maria Christians. This is a summary of the original, drawn up on the relevant book. André Rizk Board Secretary SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:March 4, 2013 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Vitor Fagá de Almeida Name:Vitor Fagá de Almeida Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
